Thomas, J.
The question is as to the breach of the bond.. That the vessel was not completed and delivered to the plaintiff according to the bond is agreed. The object of the bond is plain; security for the delivery of the vessel and for the ad vanees made upon her. The defendant says, there was no breach, because the five thousand dollars to be paid by the agreement for the construction of the vessel when it was in frame was not paid. As the bond was not given until after the vessel was in frame and the five thousand dollars had become-due, this construction would render performance on the part of the plaintiff impossible, and so the bond void from inception. Such construction clearly defeats the purposes of the contract.

Judgment for the plaintiff.